Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue: Non-Final Rejection
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent Owner is reminded of the requirement to pay all applicable maintenance fees on the original patent, MPEP 1415.01.   Payment of the 3.5 yr maintenance fee was received 8/22/22.
The 10,130,737 patent is subject to terminal disclaimer over 8,106,251 claiming priority extending to 60/404,775 filed 8/21/02.  
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,130,737 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Specification
Nucleotide and/or Amino Acid Sequence Disclosures
This application fails to meet the requirements for patent applications containing nucleotide and/or amino acid sequence disclosures as follows.
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

As noted in the Non-Final rejection (7/26/22), while the instant reissue application includes a sequence listing as in the originally issued patent, a paper copy, CRF diskette and associated statement have not been entered into the instant reissue application.
Patent Owner’s 10/26/22 response includes a paper copy of the sequence listing however the response is not complete as Patent Owner has not also entered a CRF diskette copy, nor the above required statement as required.
Claim Rejections 251
Changes to patented claims in a reissue application are limited due to the original patent requirement of 35 USC 251, as indicated in MPEP 1412.01, see particularly MPEP 1412.01.I., Failure to timely file a continuing application prior to issuance of original patent.
Where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978). In this situation, the reissue claims should be rejected under 35 U.S.C. 251  for lack of any defect in the original patent and lack of any error in obtaining the original patent. (Emphasis added).

See also MPEP 1412.01.II., regarding Overlooked aspects.
Even though claims drawn to overlooked aspects are not subject to recapture, the failure to present such claims may not be a proper error under 35 U.S.C. 251. Specifically, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. See subsection I above for more information. (Emphasis added).


Claims 24-30 are rejected under 35 USC 251 for lack of defect in the original patent and lack of any error in obtaining the original patent for the reasons set forth below.  See MPEP 1412.01.I.
Newly submitted claims 24-30 are directed to an invention that is independent or distinct from the invention originally claimed and patented for the following reasons: 
Claims 24-26 are directed to nucleic acids; an alpha-1,3-GT knockout vector.  Claims 27-30 are directed to a method for production of a pig lacking any expression of alpha-1,3-GT comprising breeding a male and female heterozygous for an inactivation of alpha-1,3-GT, see also issued 7,795,493 directed to the same.  The nucleic acids and method of production by breeding are separately classified, are not capable of use together, have a materially different design, mode of operation, function, and effect, do not overlap in scope, are mutually exclusive and are not obvious variants of each other.  
Restriction requirements were made within the original 10/646,970 application, see (CTRS 5/24/06) as well as within parent 14/449,969 application, see (CTRS 1/29/16). 
Applicants failed to file a continuing/divisional application of the non-elected invention in response to the restriction requirement. Pursuant to MPEP 1412.01.I, the failure to file a continuation application of the non-elected invention(s) or non-claimed subject matter distinct from the elected invention cannot be recovered by filing a reissue application. The failure to file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by claiming less than applicant had a right to claim.  See MPEP 1412.01.I., citing In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977).  
Claim Rejections
Claims 24-30 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the oath/declaration is set forth in the discussion above in this Office action.  
Claim Amendments in Reissue Applications
Applicant is reminded of the requirements for amendments in reissue applications, see 37 CFR 1.173(b) and MPEP 1453.  It is noted that the amendment of 10/26/22 is informal/non-compliant because of improper markings.  
Claim Objections
Claim 31 is objected to as being in improper format.  The claim is new and should be completely underlined.     
Claims
U.S. 10,130,737 issued 11/20/18 with 21 claims.  Claims 1-21 are Amended.  Claims 22-35 are New.  Claims 1 and 31 are independent as appended below.
1. (Amended) A decellularized tissue product comprising an acellular matrix or scaffold, [tissue stripped of viable cells] wherein the acellular matrix or scaffold [tissue] is derived from a tissue of a porcine animal engineered to lack expression [in which both alleles] of [the] a functional alpha-1,3-galactosyltransferase gene [are inactive], wherein at least one allele of the alpha-1,3-galactosyltransferase gene is inactivated using a genetic targeting event [is rendered inactive through at least one point mutation, and the animal lacks expression of alpha-1,3-galactosyltransferase].

31. (New) A tissue product comprising a tissue stripped of viable cells wherein the tissue 1s
derived from a tissue of a porcine animal in which both alleles of the alpha-1,3-
galactosyltransferase gene are inactive, wherein at least one allele is rendered inactive via
a genetic targeting event, and the animal lacks expression of alpha-1,3-galactosyltransferase.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for the recitations within this application.  
Regarding claims 1-23 and 35, the claims have removed the recitations [in which both alleles] [are inactive] and [is rendered inactive through at least one point mutation, and the animal lacks expression of alpha-1,3-galactosyltransferase] and instead recites, “a porcine animal engineered to lack expression of a functional alpha-1,3-galoctosltransferase gene, wherein at least one allele of the alpha-1,3-galactosyltrasnferase gene is inactivated using a genetic targeting event.”  As noted in the prosecution history however, knock-outs are not the only means of inactivating the enzyme, single allele knock-outs were known, and adequate written description support does not extend to animals other than those disclosed in which both alleles are inactive and the animals lack expression of alpha-1,3-galactosyltransferase.  
Further regarding claims 1-23 and 35, the claims recite, “A decellularized tissue product comprising an acellular matrix or scaffold…”  However, application nos. 60/404,775 (8/21/02), 10/646,970 (8/21/03), 60/553,895 (3/17/04) and 60/559,816 (4/6/04) fail to support decellularized tissue products.  The first disclosure of decellularized tissue products is not found until the 11/083,393 (3/17/05) filing.  This determination was also addressed within the 11/083,393 prosecution history.
Regarding claims 31-34, the claims are newly directed to, “a tissue striped of viable cells…rendered inactive via a genetic targeting event.”  As noted in the prosecution history and herein however, support for these concepts is not found until the 10/646,970 (8/21/03) filing.  This determination was also addressed within the 10/646,970 and 11/083,393 prosecution history.  
Accordingly, instant claims 1-23 and 35 can only receive benefit of priority to 11/083,393 (3/17/05) and instant claims 31-34 can only receive benefit of priority to 10/646,970 (8/21/03).  Patent Owner’s traversal of this determination should include a detailed showing of adequate written description support within any prior filing. 
35 U.S.C. 251 Recapture Rejection
Claims 1-23 and 35 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As in MPEP1412.02 we apply the recapture rule as a three-step process: first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
Claims 1-23 and 35 are newly broadened by the recitation of a, “decellularized tissue product comprising an acellular matrix or scaffold,” as well as by recitation of, “tissue of a porcine animal engineered to lack expression of a functional alpha-1,3-galactosyltransferase gene, wherein at least one allele of the alpha-1,3-galactosyltransferase gene is inactivated using a genetic targeting event,” the claim having been notably deleted from requiring inactivation of both alleles, and the recitation that the animal lacks expression of alpha-1,3-galactosyltransferase, thereby encompassing animals with incomplete inactivation of alpha-1,3-galactosyltransferase.  Thus, the claims are broader in scope than the original patent claims.    
Regarding claims 1-23 and 35, in 11/083,393 CTNF 2/2/07, a decellularized tissue product was rejected in view of Teebken and Phelps and in response, the claims were amended away from the recitation.  
Further regarding claims 1-23 and 31-35, in reference to a porcine animal lacking alpha-1,3-galactosyltransferase, tissue product and method of producing the animal, in the 10/646,970 prosecution history (see multiple office actions), such animals were rejected in view of Gustafson, Denning, Lai, Hawley and McQuillan, and in response the claims were amended to particularly recite inactivation by a particular point mutation, thereby surrendering broader recitations.  
The claims are also not narrowed in other aspects to avoid the recapture.  In particular, the instant claims encompass heterozygous animals (one allele) and/or animals with incomplete inactivation of alpha-1,3-galactosyltransferase, also noting that the recitation that the animals, “lack(s) expression of alpha-1,3-galactosyltransferase,” has been deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generic inactivation of alpha-1,3-galactosyltransferase, does not reasonably provide enablement for such inactivation via homologous recombination with the specific knockout vector recited, pPL657.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  In particular, the specification teaches knockout vector pPL657 (55:65-56:9) constructed from isogenic DNA of two primary porcine fetal fibroblasts, SLAT-10 and PCFF4-2 cells, however there is no indication that such cells were readily available and/or that such vector could be readily reproducible by the artisan without such cells.  In addition, the recited vector arising therefrom contains a specific nucleotide sequence, however the full sequence has not been disclosed nor the vector deposited such that it may be readily reproduced by the artisan.
As in MPEP 2400, the deposit of biological material may be required to fulfill the requirements under 35 USC 112.  The skilled artisan in view of Phelps et. al., cited below would recognize that reproduction of the subject material would be subject to uncertain selection and reproduction procedures, noting particularly selection of cells by toxin A.
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 35 newly recites the limitation, “is depleted of immunogenic determinants.”  The Examiner has reviewed Patent Owner’s citations for support however this language is a departure from the specification which merely supports for example diminished or reduced immunogenic determinants.  Patent Owner’s traversal should show citation to the recited language, or otherwise amend or cancel the recitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7, 9, 12, 16, 18, 20, 31-33 and 35 are rejected under 35 U.S.C. 102(e) as being anticipated by US PGPub 2005/0028228, filing date July 21, 2004, effective filing date, July 21, 2003 (McQuillan).
McQuillan teaches decellularized tissue products removed of cells by physical separation, enzymatic and/or chemical treatment of tissues such as tendon, cartilage, cardiac valves and/or bone, isolated from transgenic pigs which lack or substantially lack functional α1,3-galactosyltransferase which gene(s) have been inactivated by a gene targeting event, particularly including heterozygous and/or homozygous animals engineered for example by homologous recombination and/or produced by breeding (¶3-7, 9-11, 19, 21-26, 29-33, 62-68, claims, particularly 1, 4 7 and 11-12) (relevant to claims 1-7, 9, 12, 16, 18, 20, 22, 31-33 and 35).  Further regarding, “tissues of a porcine animal engineered to lack expression of a functional alpha-1,3-galactosyltransferase gene, wherein at least one allele of alpha-1,3-galactosyltransferase gene is inactivated using a genetic targeting event,” McQuillan acknowledges GTδ pigs (¶63) as well as methods of making such animals (¶64-68).
Further regarding claims 9, 12 and 20 McQuillan teaches the gene disruption is generally via homologous recombination, for example disruption by inserting, using an appropriate genetic construct, a sequence into the wild-type gene(s) such that no transcript is produced, no protein is translated or a transcript is produced which is translated to a protein that lacks or substantially lacks activity, (¶9, 64).
McQuillan teaches the tissue is stripped of viable cells by chemical treatment so as to stabilize the tissue and avoid biochemical and structural degradation under conditions which similarly preserve biological and structural function and also particularly teaches further processing the tissue by incubation in cryopreservation medium and fixing the matrix with a cross linking agent such as glutaraldehyde (¶29, 33)(relevant to claims 16, 18, and 20-21).   
McQuillan particularly teaches wherein the tissue is bone, ligament, and/or tendon (¶5, 7, 25, 56-57, claims 4, 11, 21, 25, 28) (relevant to claims 2, 4, 21 of the instant application).
McQuillan teaches wherein both alleles of alpha-1, 3, galactosyltransferase gene is inactivated by genetic targeting (claims 7, 12) (relevant to claims 1-23 and 31-35).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10-11, 13-15, 17, 19-21, 22-23 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPub 2005/0028228 (McQuillan) as applied to claims 1-7, 9, 12, 16, 18, 20, 31-33 and 35 above in view of Phelps et al., Production of α-1,3-Galactosyltransferase-Deficient Pigs, Science, Vol 299, pp. 411-414, 17 January 2003.
The teachings of McQuillan are as set forth above.  McQuillan teaches various α-1,3GT deficient swine but does not teach such swine via T-to-G point mutation at the second base of exon 9, for example with pPL657 vector as taught in Phelps.
Phelps teaches prior production of heterozygous α-1,3-galactosyltransferase (α-1,3GT) knockout pigs as well as natural breeding procedures to produce homozygous double knock-out pigs.  The time period for double knockouts however was shortened using a second-round knockout and cloning strategy (p. 411).  Phelps particularly teaches α-1,3GT negative swine produced from heterozygous fetal fibroblasts (page 412, col. 1, ¶1 to col. 3, line 5) with a targeted disruption of one allele of α-1,3GT using a selection procedure based on a bacterial toxin, toxin A from Clostridium difficile.  The procedure produced homozygous α-1,3GT knockouts in which the first and second alleles of the gene produced a single point mutation of a T-to-G at the second base of exon 9 (Abstract, pp. 411-414).  Phelps selection procedure utilized a knockout vector from 657A-I11 1-6 heterozygous fetal fibroblasts (presumably pPL657 as claimed) in procedures for gene targeting by homologous recombination and somatic cell nuclear transfer. Cells and tissues were obtained which were negative for α-1,3GT (pp. 412-413).  Phelps also teaches that islets cells from α-1,3GT negative pigs injected into a α-1,3GT negative mouse did not induce anti-Gal antibodies indicating the pig cells did not express Gal epitopes (page 413, col. 3, ¶1).  Phelps further teaches the role of a1,3GT in hyperacute and vascular rejection (page 411, col. 1, ¶1 to col. 2, lines 2), noting the α-1,3GT negative swine have potential to make a safer product for human use, for example in pig-to-human xenotransplantation (p. 411).
At the time of the instant invention, it would have been obvious to utilize the Phelps animal tissues with homozygous T-to-G point mutations at the second base of exon 9, to produce the decellularized tissue products of McQuillan from α-1,3GT deficient porcine animals for reduced hyperacute and vascular rejection as recognized in both Phelps and McQuillan.  One of skill in the art would have expected success with such procedures given the simple decellularization procedures using enzymatic or chemical treatment as in Phelps, with the Phelps and McQuillan tissues negative for α-1,3GT.
Response to Arguments
All objections and rejections not reiterated herein are withdrawn in view of Patent Owner’s arguments/amendments.  Claims 24-30 even though rewritten in dependent form remain drawn to non-elected inventions and are therefore properly rejected under 35 USC 251.  All other rejections are new, based upon Patent Owner’s amendment.
Conclusion
Claims 1-23 and 31-35 are rejected as set forth above.

Future Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Turner whose telephone number is 571-272-0894. The examiner can normally be reached on Monday through Thursday from 7:00 a.m. to 5:30 p.m.  If the attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Jean Witz can be reached by dialing 571-272-0927.  The official fax number for the organization where this application is assigned is 571-273-9900.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
All correspondence relating to this reissue proceeding should be directed to:
By EFS:  
Registered users may submit via the electronic filing system EFS-Web at: https://efs.uspto.qov/efile/myportal/efs-reqistered

By Fax:  (571)-273-9900

By mail to:
Mail Stop Reexam/Reissue
Central Reexamination Unit
Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450 Alexandria, VA  22313-1450

By hand:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a correct4ed replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Sharon Turner/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991